Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-17 are pending in this application.
Title and Claims 1, 3, 6-12 and 15-17 have been amended [1/28/2021].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Kimoto et al. (US-2008/0292329).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US-2015/0248259) in view of Kimoto et al. (US-2008/0292329).
As to Claim 1, Kumagai teaches ‘A non-transitory computer-readable recording medium for an information processing apparatus to which a printer is connected, the recording medium storing instructions realizing a computer program to be executed by a controller of the information processing apparatus, the program including a plurality of pieces of display information associated with a plurality of pieces of printer model information respectively indicating a plurality of models of printers and a plurality of pieces of sheet type information respectively indicating a plurality of types of sheets [par 0034-0035, 0045-0046, 0054-0056, 0059, 0060-0063 – information processing apparatus connected to printing device(s) includes a printer driver that displays model information such as model name, function items such as sheet size], the program being installed in the information processing apparatus using one of the plurality of pieces of printer model information coinciding with connected printer information indicating a model of the printer connected to the information processing apparatus and one of the plurality of pieces of sheet type information selected by a user from among the plurality of pieces sheet type information [par 0035, 0060-0063, 0071 – installing printer driver that includes model information of printing device(s) with their function items including sheet sizes to be selected by a user], the program causing, when executed by the controller, the information processing apparatus to perform: a determining process of determining, from among a plurality of pieces of display information, one piece of the plurality of pieces of display information, which is associated with the printer model information and the sheet type information used to install the program, as determined display information to be displayed [Figs 8, 9, par 0052, 0058-0059, 0072-0082 – based on the model(s) selected by the user from among plural models supported by the printer driver, displaying the print setting screen including sheet sizes, etc.]; an image data obtaining process of obtaining image data; a generating process of generating print data based on the obtained image data; a data outputting process of outputting the generated print data [par 0049, 0052, 0058-0059 – receiving a print request from print application that generates print instruction on data, transmits the print job to the printing device(s) and displaying a print setting screen based stored model information]’.
Kumagai does not disclose expressly ‘each of the plurality of models of printers having a tray on which the sheet is to be placed, the display information including information on handling of the tray and the sheet placed on the tray, the program being installable for any of the plurality of models of printers, the determined display information indicating handling of the tray of the connected printer and the sheet placed on the tray; display information outputting process of outputting the determined display information; a generating process of generating print data for the connected printer to print on a sheet corresponding to the sheet type information selected by the user based on the obtained image data’.
Kimoto teaches ‘each of the plurality of models of printers having a tray on which the sheet is to be placed, the display information including information on handling of the tray and the sheet placed on the tray, the program being installable for any of the plurality of models of printers [Figs 1 (21 to 2n), 9, par 0040-0041, 0055-0056 – each of the printers can be realized in the image processing system with any one of the PCs having a printer driver usable for all the printers where the PC displays arrangement information to how a special sheet is to be placed on a tray], the determined display information indicating handling of the tray of the connected printer and the sheet placed on the tray [par 0052-0053 – arrangement-information acquiring unit acquires arrangement information in association with the sheet discriminated (i.e. special sheet) on how to arrange the sheet on the tray]; display information outputting process of outputting the determined display information [Fig 9, par 0054-0058 – arrangement display unit displays the predetermined arrangement in the image processing apparatus (i.e. sheet arrangement position]; a generating process of generating print data for the connected printer to print on a sheet corresponding to the sheet type information selected by the user based on the obtained image data [Fig 10, par 0057 – displaying on the printer driver screen a real preview of the data to be printed with the sheet selected by the user and printing the data on the sheet]’.
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 1.

As to Claim 2, Kumagai teaches ‘wherein the program causes, when executed by the controller, the information processing apparatus to perform the display information outputting process after the information processing apparatus obtains the image data and before the information processing apparatus outputs the print data [par 0058-0059 – based on the print request from the print application that drawing section acquires model information and the screen display section displays the print setting screen, thus after receiving the print request and prior to transmitting the print job]’.

As to Claim 3, Kumagai teaches ‘wherein at least one of the information processing apparatus and the printer has a displaying device and an inputting device [Fig 3 (102, 101) – display device and input device], and wherein the program causes, when executed by the controller, the information processing apparatus to perform: a first displaying process of causing the displaying device to display a print execution object configured to receive a user operation to instruct printing [par 0035, 0049 – print application receives instructions to print document data]; a first receiving process of receiving the user operation of the print execution object through the inputting device [par 0035, 0049 – print application receives instructions to print document data from user], in response to receipt of the user operation of the print execution object, a second displaying process of performing the display information outputting process to cause the displaying device to display the determination display information, a third displaying process of displaying the print execution object configured to receive the user operation to instruct printing on the displaying device one of together with the determination display information and after execution of the second displaying process [Fig 9, par 0058-0059 – based on the print request from the print application that drawing section acquires model information and the print setting screen displays the print setting screen with the document data to be printer], after the third displaying process is performed, a second receiving process of receiving the user operation to indicate execution of printing through the inputting device, and in response to receipt of the user operation of the print execution object in the second receiving process, the print data outputting process [par 0049, 0052, 0058-0059 – receiving an OK instruction of the screen display section which transmits the print job to the printing device(s)]’.

As to Claim 4, Kimoto teaches ‘wherein the display information includes: information indicating an orientation, in the horizontal direction, of the sheet of which type is indicated by the sheet type information; information indicating a position, on the tray, of the sheet of which type is indicated by the sheet type information; and information indicating whether the sheet of which type is indicated by the sheet type information is placed on the tray face-up or face-down [Fig 9, par 0055-0056 – displaying how to arrange (i.e. orientation and position) the special sheet selected on the tray and an arrow indicating having a rear surface upward (i.e. face-down)]’. 
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 4.

As to Claim 5, Kimoto teaches ‘wherein the display information include a plurality of pieces of first image data respectively indicating a plurality of first images, each of the plurality of first images indicating correspondence between the tray of the printer of which model is indicated by the printer model information coincides with the connected printer information and the sheet of which type is indicated by the sheet type information [Fig 9, par 0040-0041, 0053-0056 – special sheet printing screen displays plurality types of sheet sizes with corresponding trays and the selected sheet tray displayed with the arrangement of the sheet on the tray based on the image processing apparatus connected]’.
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 5.  

As to Claim 7, Kimoto teaches ‘wherein the display information further includes a common image which is commonly when an image corresponding to any of the plurality of types of trays and a plurality of type of sheets is displayed [Fig 9 – common image corresponds to equipment of image processing apparatus cassette setting, its paper trays and sheet sizes]’.
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 7.  

As to Claim 8, Kimoto teaches ‘wherein the display information includes a plurality of pieces of second image data respectively indicating a plurality of second images which respectively correspond to the types of the sheets indicated by the sheet type information [Fig 9 – displaying sheet types for corresponding cassettes]’.
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 8.

As to Claim 9, Kumagai teaches ‘wherein the program includes a plurality of pieces of the display information of which number is as many as a number of combinations of the printer models indicated by the printer model information and the sheet types indicated by the sheet type information; and wherein one piece of the plurality of display information is information indicating one screen [Figs 5, 6, 8, 11, par 0058-0059, par 0062-0063, 0080-0081, 0085 – printer model information includes multiple models and options for sheet sizes for each model and based on the selected printer, displaying the sheet sizes to be selected]’.

As to Claim 10, Kumagai teaches ‘wherein the information processing apparatus has a memory; and wherein the program causes, when executed by the controller, the information processing apparatus to perform an obtaining process of obtaining the printer model information and the sheet type information, which were used for installation and stored in the memory, from the memory [par 0049-0052, 0061-0064 – use model storage section and additional model storage section includes the multiple model information and their corresponding sheet sizes that are supported by the printer driver]’.

As to Claim 11, Kumagai teaches ‘wherein the information processing apparatus has a memory; and wherein the program is installed in the information processing apparatus such that, as the sheet type information is stored in the memory provided to the information processing apparatus, installation of the program is performed using the sheet type information stored in the memory as a name of the program as installed [par 0050-0051, 0061-0063 – additional model storage section is a storage area where model information is stored when a new model to be supported is added to the printer driver, such as model-D model information, which will include sheet information]’. 

As to Claim 13, Kumagai teaches ‘wherein, when the program is to be installed, the program is identified such that a name including the obtained standard driver identification information or the printer model information and the sheet type information is displayed on a displaying device of the information processing apparatus [par 0036, 0049-0051, 0057-0059, 0061-0063 – when new model-D information is stored that is added to the printer driver to be supported, registering PrinterDriverData, drawing model information to be acquired and displaying the generated print setting screen of the new model-D information]’.

As to Claim 15, Kumagai teaches ‘A non-transitory computer-readable recording medium for information processing apparatus connected to a printer, the recording medium storing instructions realizing an installer set including a program to be executed by a controller of the information processing apparatus to control the information processing apparatus and an installer configured to install the program in the information processing apparatus, the program including a plurality of pieces of display information associated with a plurality of pieces of printer model information respectively indicating a plurality of models of printers and a plurality of pieces of sheet type information respectively indicating a plurality of types sheets [par 0034-0035, 0045-0046, 0054-0056, 0059, 0060-0063 – information processing apparatus connected to printing device(s) includes an installed printer driver that displays model information such as model name, function items such as sheet size], the installer causing, when executed by the controller, the information processing apparatus to perform: a receiving process of receiving a user selection to select sheet type information from among a plurality of pieces sheet type information [par 0035, 0060-0063, 0071, 0081 – installing printer driver that includes model information of printing device(s) with their function items including sheet sizes to be selected by a user], a connected printer information obtaining information obtaining process of obtaining a name of the connected printer [par 0034-0036 – printing device(s) connected to provide model information to information processing apparatus], a storing process of storing the sheet type information selected by the user and the printer model information coinciding with the obtained connected printer information in a memory of the information processing apparatus [par 0050-0052, 0061-0064 – additional model storage section and use model storage section stores model information for printing device(s) including sheet information]; an installation process of installing the program using the printer model information and the sheet type information stored in the memory [par 0050-0051 – registering PrinterDriverData to be supported by printer driver with model information]; and the program causing, when executed by the controller, the information processing apparatus to perform: a determining process of determining, from among a plurality of pieces of display information, display information associated with the printer model information and the sheet type information used to install the program as determined display information to be displayed [Figs 8, 9, par 0052, 0058-0059, 0072-0082 – based on the model(s) selected by the user from among plural models supported by the printer driver, displaying the print setting screen including sheet sizes, etc.], an image data obtaining process of obtaining image data, a generating process of generating print data based on the obtained image data, and a data outputting process of outputting the generated print data [par 0049, 0052, 0058-0059 – receiving a print request from print application that generates print instruction on data, transmits the print job to the printing device(s) and displaying a print setting screen based stored model information]’.
Kumagai does not disclose expressly ‘each of the plurality of models of printers having a tray on which the sheet is to be placed, the display information including information on handling of the tray and the sheet placed on the tray, the program being installable for any of the plurality of models of printers, the determined display information indicating handling of the tray of the connected printer and the sheet placed on the tray; display information outputting process of outputting the determined display information; a generating process of generating print data for the connected printer to print on a sheet corresponding to the sheet type information selected by the user based on the obtained image data’.
Kimoto teaches ‘each of the plurality of models of printers having a tray on which the sheet is to be placed, the display information including information on handling of the tray and the sheet placed on the tray, the program being installable for any of the plurality of models of printers [Figs 1 (21 to 2n), 9, par 0040-0041, 0055-0056 – each of the printers can be realized in the image processing system with any one of the PCs having a printer driver usable for all the printers where the PC displays arrangement information to how a special sheet is to be placed on a tray], the determined display information indicating handling of the tray of the connected printer and the sheet placed on the tray [par 0052-0053 – arrangement-information acquiring unit acquires arrangement information in association with the sheet discriminated (i.e. special sheet) on how to arrange the sheet on the tray]; display information outputting process of outputting the determined display information [Fig 9, par 0054-0058 – arrangement display unit displays the predetermined arrangement in the image processing apparatus (i.e. sheet arrangement position]; a generating process of generating print data for the connected printer to print on a sheet corresponding to the sheet type information selected by the user based on the obtained image data [Fig 10, par 0057 – displaying on the printer driver screen a real preview of the data to be printed with the sheet selected by the user and printing the data on the sheet]’.
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 15.

As to Claim 16, Kumagai teaches ‘An information processing apparatus, comprising: an inputting device configured to receive a user operation [Fig 3 (101) – input device]; a communication device [Fig 3 (107) – communication I/F]; a memory device [Fig 3 (104, 105, 108) – RAM, ROM, HDD]; and a controller [Fig 3 (106) – CPU], wherein the memory device stores a plurality of pieces of display information associated with a plurality of pieces of printer model information respectively indicating a plurality of models of printers and a plurality of pieces of sheet type information respectively indicating types of sheets used in the plurality of models of printers [par 0050-0052, 0058-0059, 0061-0064 – additional model storage section and use model storage section stores model information including sheet information that is generated and displayed by drawing section and screen display section], wherein the controller is configured to perform: obtaining connected printer information indicating a model of the printer connected to the communication device [par 0034-0036 – printing device(s) connected to provide model information to information processing apparatus], receiving a user operation to select one piece of sheet type information from among a plurality of pieces of sheet type information, storing the printer model information coinciding with the obtained connected printer information and the received sheet type information in the memory [par 0050-0052, 0061-0064 – additional model storage section and use model storage section stores model information for printing device(s) including sheet information that is selected by a user from among plural models supported by the printer driver], obtaining image data, generating print data based on the obtained image data, outputting the generated print data to the printer through the communication device [par 0049, 0052, 0058-0059 – receiving a print request from print application that generates print instruction on data, transmits the print job to the printing device(s) and displaying a print setting screen based stored model information]’.
Kumagai does not disclose expressly ‘each of the plurality of models of printers having a tray on which sheets are to be placed, the display information being information indicating handling of the tray and the sheet placed on the tray, the program being installable for any of the plurality of models of printers, determining the display information associated with the printer model information and the received sheet type information stored in the memory device as the determined display information, a display information outputting process of outputting the determined display information; generating print data for the connected printer to print on a sheet corresponding to the sheet type information selected by the user based on the obtained image data, outputting the determined display information’.
Kimoto teaches ‘each of the plurality of models of printers having a tray on which sheets are to be placed, the display information being information indicating handling of the tray and the sheet placed on the tray, the program being installable for any of the plurality of models of printers [Figs 1 (21 to 2n), 9, par 0040-0041, 0055-0056 – each of the printers can be realized in the image processing system with any one of the PCs having a printer driver usable for all the printers where the PC displays arrangement information to how a special sheet is to be placed on a tray], determining the display information associated with the printer model information and the received sheet type information stored in the memory device as the determined display information [par 0052-0053 – arrangement-information acquiring unit acquires arrangement information in association with the sheet discriminated (i.e. special sheet) on how to arrange the sheet on the tray from database on memory], a display information outputting process of outputting the determined display information [Fig 9, par 0054-0058 – arrangement display unit displays the predetermined arrangement in the image processing apparatus (i.e. sheet arrangement position]; generating print data for the connected printer to print on a sheet corresponding to the sheet type information selected by the user based on the obtained image data [Fig 10, par 0057 – displaying on the printer driver screen a real preview of the data to be printed with the sheet selected by the user and printing the data on the sheet], outputting the determined display information [Fig 9, par 0054-0058 – arrangement display unit displays the predetermined arrangement in the image processing apparatus (i.e. sheet arrangement position]’.
Kumagai and Kimoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying an arrangement operation for a special sheet, as taught by Kimoto. The motivation for doing so would have been to improving operability of arrangement operation for a special sheet to be printed. Therefore, it would have been obvious to combine Kimoto with Kumagai to obtain the invention as specified in claim 16.

Further, in regards to claim 17 the information processing apparatus of claim 16 performs the information processing method of claim 17.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US-2015/0248259) in view of Kimoto et al. (US-2008/0292329) and further in view of Sugiura et al. (US-2004/0189777).
As to Claim 6, Kumagai in view of Kimoto teaches all of the claimed elements/features as recited in independent claim 1. Kumagai in view of Kimoto does not disclose expressly ‘wherein a state of the tray of the printer indicated by the printer model information is changeable between a first state in which the tray supports the sheets of which type is a first type indicated by the sheet type information and a second state in which the tray supports the sheets of which type is a second type indicated by the sheet type information; wherein the first image is an image showing that the first type of sheets are supported by the tray in the first state; and wherein another first image is an image showing that the second type of sheets are supported by the tray in the second state’.
Sugiura teaches ‘wherein a state of the tray of the printer indicated by the printer model information is changeable between a first state in which the tray supports the sheets of which type is a first type indicated by the sheet type information and a second state in which the tray supports the sheets of which type is a second type indicated by the sheet type information; wherein the first image is an image showing that the first type of sheets are supported by the tray in the first state; and wherein another first image is an image showing that the second type of sheets are supported by the tray in the second state [par 0028 – forming an image on sheets of different sizes by exchanging sheet tray or by adjusting a sheet guide provided on the sheet tray to allow different sheet sizes]’.
Kumagai in view of Kimoto are analogous art with Sugiura, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include adjusting sheet guides on trays, as taught by Sugiura. The motivation for doing so would have been to allowing a tray to use different sheet sizes. Therefore, it would have been obvious to combine Sugiura with Kumagai in view of Kimoto to obtain the invention as specified in claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US-2015/0248259) in view of Kimoto et al. (US-2008/0292329) and further in view of Minegishi (US-2019/0286385).
As to Claim 12, Kumagai in view of Kimoto teaches all of the claimed elements/features as recited in independent claim 1. Kumagai in view of Kimoto does not disclose expressly ‘wherein the information processing apparatus has a memory configured to store the connected printer information, identification information identifying a port and standard driver information indicating a standard printer driver in an associated manner; and wherein the program is installed in the information processing apparatus such that installation is performed with reference to the printer model information which coincides with the connected printer information associated in the standard driver identification information and the port identification information associated with the standard driver identification information’.
Minegishi teaches ‘wherein the information processing apparatus has a memory configured to store the connected printer information, identification information identifying a port and standard driver information indicating a standard printer driver in an associated manner; and wherein the program is installed in the information processing apparatus such that installation is performed with reference to the printer model information which coincides with the connected printer information associated in the standard driver identification information and the port identification information associated with the standard driver identification information [par 0059-0060 – driver information including driver names installed on PC with associated printers in which ports are identified corresponding to connected printers to determine if a print should switch a port]’.
Kumagai in view of Kimoto are analogous art with Minegishi, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include driver and port information for printers connected, as taught by Minegishi. The motivation for doing so would have been to allowing switching of ports, such as for a default printer. Therefore, it would have been obvious to combine Minegishi with Kumagai in view of Kimoto to obtain the invention as specified in claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US-2015/0248259) in view of Kimoto et al. (US-2008/0292329) and further in view of Chappell et al. (US-9,019,555).
As to Claim 14, Kumagai in view of Kimoto teaches all of the claimed elements/features as recited in independent claim 1. Kumagai in view of Kimoto does not disclose expressly ‘wherein the sheet type information indicates a type of the sheet having a plurality of layers including a printing layer and an adhesion layer, a release layer’.
Chappell teaches ‘wherein the sheet type information indicates a type of the sheet having a plurality of layers including a printing layer and an adhesion layer, a release layer [col 8, lines 22-26 – a type or form of paper, such as a sheet of releasable adhesive labels]’.
Kumagai in view of Kimoto are analogous art with Chappell, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a releasable adhesive label sheet, as taught by Chappell. The motivation for doing so would have been to allowing many different types of papers to print on. Therefore, it would have been obvious to combine Chappell with Kumagai in view of Kimoto to obtain the invention as specified in claim 14.
Conclusion
The prior art of record
a. US Publication No.	2008/0292329

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677